ORDER
•Jerome J. Cate, Billings, respondent.
PER CURIAM:
This is an original proceeding wherein relator seeks an appropriate writ to be directed to the respondents to require the amendment of an order dated May 8, 1973, in cause 60673, entitled Jorgenson vs. Welsh, pending in the respondent court, •or 'to require the entry of a new order dismissing the complaint.
Counsel for relator was heard ex parte and the cause was thereafter set for an adversary hearing. Upon such hearing .all parties were represented by counsel, pleadings and briefs were filed and arguments had.
The Court now being advised ordered that the relief sought be denied and the proceeding is ordered dismissed. See Cruse v. Clawson, 137 Mont. 439, 352 P.2d 989.